ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments, filed 04/19/2022, have been fully considered.  
Applicant’s amendment amended claims 1-2 and 4.
Applicant’s amendment left claims 3 and 5 as originally filed or previously presented.
Claims 1-5 as filed 04/19/2022 are the current claims hereby under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2022 has been considered by the examiner.

Drawings – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 8-13, filed 04/19/2022, with respect to the drawing objections have been fully considered and are persuasive. The drawing objections have been withdrawn. 

Claim Objections – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 8-13, filed 04/19/2022, with respect to the claim objections have been fully considered and are persuasive. The claims have been amended to address the objections. The claim objections have been withdrawn. 

Claim Interpretation – Obviated
Response to Arguments
Applicant’s arguments, see pages 8-13, filed 04/19/2022, with respect to the claim interpretation have been fully considered and are persuasive. The claims have been amended to further define the claim limitations to include adequate structure. Claim interpretation under 35 USC § 112(f) has been obviated.

Claim Rejections - 35 USC § 112(b) – Withdrawn
Response to Arguments 
Applicant’s arguments, see pages 8-13, filed 04/19/2022, with respect to the claim rejections under 35 USC § 112(b) have been fully considered and are persuasive. The claims have been amended to address the rejections. The claim rejections under 35 USC § 112(b) have been withdrawn. 

Claim Rejections - 35 USC § 103 – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 8-13, filed 04/19/2022, with respect to the claim rejections under 35 USC § 103 have been fully considered and are persuasive. The claims have been amended to include limitations not taught or suggested by the prior art previously relied upon. The claim rejections under 35 USC § 103 have been withdrawn.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior relied upon and previous rejection, and those discovered during search and consideration of the claims, fails to teach or reasonably suggest  a sequestration body configured to coaxially ride over at least a portion of the needle in an initial blood collection position and having a vented sequestration chamber defining a vent path sealed by a septum configured to enable at least a portion of the needle to pass therethrough while in the initial blood collection position.
The closest prior art of record includes Bullington (US 20180353117 A1) and Rogers (US 20170020428 A1) who both disclose a sequestration body connected to a needle and including a vented sequestration chamber and an outlet port. However, both prior arts fail to suggest that the sequestration body is configured to ride over a portion of the needle or that vented sequestration chamber defines a vent path as required by claim 1 of the instant application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791